Citation Nr: 1734407	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as noncompensably disabling effective March 21, 2002, and 30 percent disabling effective April 13, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, and from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which effectuated the Board's July 2010 grant of service connection for PTSD, and assigned the ratings as described above. In September 2011, the Veteran expressed disagreement with the assigned ratings. In May 2013, the St. Petersburg, Florida Regional Office (RO) issued a statement of the case (SOC) which continued the previously assigned ratings. In July 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals).

The Veteran testified at a hearing before the Board in October 2016, and a copy of the hearing transcript is of record.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  From the March 21, 2002 effective date of the award of service connection for PTSD, the Veteran's psychiatric symptoms included anxiety, depression, irritability, avoidance, withdrawal, nightmares, sleep problems, flashbacks, heart palpitations, and mild memory loss; collectively, these symptoms are of the type and extent, frequency, or severity (as appropriate) that suggest no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).

2.  At no point during the appeal has the Veteran's psychiatric symptoms psychiatric symptoms suggested occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent, but no higher, rating for PTSD, from March 21, 2002, to April 13, 2003, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Since April 13, 2003, the criteria for an rating in excess of 30 percent for as PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC)). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

The Veteran's appeal arose from his disagreement with the initial rating assigned following the award of service connection of PTSD. Courts have held that, once service connection is granted the claim is substantiated, any defect in the notice provided is not prejudicial, and additional notice is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement). Nonetheless, as the SOC and SSOCs of record reflect notice of the criteria for evaluating psychiatric disabilities other than eating disorders, the Veteran has been provided notice of what is needed to establish a higher rating.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. Pertinent medical evidence associated with the claims file consists of private treatment records; VA treatment records, and VA examination reports dated March 2010, January 2012, and April 2017. Also of record and considered in connection with the claim is the transcript of the Board's hearing, and well as various written statements by the Veteran and his representative. The Board finds that no further AOJ action on any claim, prior to appellate consideration, is required.

With respect to the October 2016 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. 23 Vet. App. 488 (2010). In this case, the Board finds that, consistent with Bryant, the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the hearing, the undersigned VLJ enumerated the issues on appeal, to include the claim herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided. Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where, however, as here, the appeal emanates from a request for higher rating following the award of service connection, evaluation of the medical evidence pertinent to the original claim, and consideration of the appropriateness of staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required. in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9411; however, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula. See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or where symptoms are controlled by continuous medication. Id.

a 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126(a). Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014. See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household). GAF scores between 71 and 80 are indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

Historically, the Veteran initially submitted a claim for service connection in March 2002. In a May 2002 statement, the Veteran indicated that he jumped in his sleep and had anxiety since service. He reported that he used to take Paxil and other medications.

A February 2003 private psychological evaluation noted that the Veteran's mood was anxious. He reported loss of pleasure, inability to get thoughts [sic] out of his head, unable to sleep well, jerking at night. He wanted to isolate more. He was currently being prescribed Zoloft. He did not have any previous psychiatric treatment. He lived with his third wife. On mental status examination, the Veteran was well-groomed. His attitude was cooperative. His speech was average rate and volume. He was alert and oriented times 3. His memory was intact. Concentration was average. He denied current suicidal or homicidal ideations. The examiner provided an Axis I diagnosis of PTSD and assigned a GAF of 59.

An April 2003 private psychological evaluation noted that the Veteran had chronic symptoms of PTSD and a lot of stress at work. The Veteran reported flashbacks, nightmares, hypervigilance, and anxiety. He denied suicidal or homicidal ideation. The Veteran's appearance was clean, casual, and appropriate. He was alert and oriented times 4. His speech was logical. His cognition was described as obsessive, but grossly intact. His memory was grossly intact. His insight and judgment were good.

During a March 2010 VA examination in conjunction with the Veteran's claim for service connection for PTSD, the Veteran reported receiving brief mental health treatment from Dr. A. in 2004 at his former job and he prescribed medications. He stated, "It freaked me out and I stopped taking it." He was currently being prescribed Amitriptyline by his primary care provider. Review of treatment records indicated treatment by Dr. A. in April 2003 for symptoms of PTSD that included hypervigilance, flashbacks, nightmares, irritability, anxiety and fearfulness. He was prescribed Zoloft. He reported periods of depression, excessive worries, low motivation and energy at times. He was unable to concentrate for extended periods. The Veteran reported problems initiating and maintaining sleep. He had disturbing dreams once or twice a month. He reported "itching and crawling under his skin" which he believed was "nerves." The Veteran had been married three times. His first marriage was from 1968 until 1972. The second marriage lasted 17 years. He had one child from his first marriage and two from his second marriage. He had been married to his third wife from 1993 and they have no children together. He described his relationship with current wife as "beautiful," and relationship with children was good. He reported having an aversion to crowds since childhood. Currently he had no close friends but socialized with family members. He enjoyed bowling and was on three leagues. He enjoyed playing cards and shooting at the pistol range and fishing. There was no history of suicide attempts or violence/assaultiveness.

The Veteran appeared clean, neatly groomed, and appropriately dressed. His speech was slow, clear, and coherent. His attitude toward examiner was cooperative and friendly. Mood was good, affect was appropriate. Attention and concentration were intact. The Veteran was oriented to person, time, and place. Thought process and content were unremarkable. He did not have panic attacks or obsessive/ritualistic behavior. Impulse control was good. Memory was normal. The examiner did not assign a mental health diagnosis and assigned a GAF of 75. The examiner noted that the Veteran was taking an antidepressant medication (mostly for insomnia) but was not engaged in psychotherapy. The examiner found that the Veteran's occasional depressed mood, mild anxiety and insomnia did not interfere with psychosocial functioning.

A May 2010 private psychological evaluation noted that the Veteran reported nightmares, jumping in his sleep, and insomnia. He described a feeling that "something was crawling under the skin of my arms, legs, and earlobes." His wife described fluctuations in his mood. He was easily angered. He had gone from job to job and had problems dealing with coworkers at various jobs. He had 8 different jobs since he was in the service. He did, however, work for 17 years at the Sheriff's Department. During that time he had feelings of being "burned out" and began to have problems trusting his co-workers. He retired in 1989 from that job. He had several job changes since then and retired finally in 2008. His wife said he slept with a gun by his bedside. He checked on it whenever he got up, even to go to the bathroom. If his wife woke him up from a disturbed sleep, he would walk around the house with his gun. He reported that he could be watching TV and combat scenes will trigger intense and intrusive thoughts about burned bodies in Vietnam. He said he felt overwhelmed with anxiety whenever he talked about these things to anyone and therefore avoided talking to people about it. 

Objectively, the Veteran was alert and oriented in all spheres. He was cooperative, neatly dressed and groomed. His speech was coherent much of the time, but he occasionally rambled and was tangential. His affect is blunted. He appeared depressed with depressive features. He described periods of dysphoria lasting for several days and accompanied by anergia, anhedonia, withdrawal and irritability. He never had suicidal ideation. There was no evidence for hallucinations or delusions, except for the tactile experiences he described. At points he became easily irritated and angered. The examiner diagnosed PTSD and assigned a GAF of 50.

VA mental health notes dated October 2010 to July 2011 reflect that Citalopram reduced the Veteran's anxiety and irritability. He almost hit his wife in his sleep. He also reported nightmares where he was surrounded and not able to move. His wife told him that he cried out in his sleep. He denied any intrusive thoughts during the day. He denied suicidal or homicidal ideation. Objectively, the Veteran was well-groomed with good eye contact. His mood and affect were euthymic. No abnormalities of speech, movement or thought process were noted. Insight and judgment were good. His GAF scores were 62-63.

An October 2011 letter from the Veteran's treating psychiatrist at the VA indicated that the Veteran had a diagnosis of PTSD and a GAF of 58. The Veteran endorsed nightmares, intrusive thoughts, flashbacks, avoidance, isolation, poor sleep, poor concentration, problems with short-term memory, issues with mood swings and irritability. He had these symptoms since returning from Vietnam.

An October 2011 Social Security Administration (SSA) determination found that the Veteran was disabled due to, in part, a secondary diagnosis of "anxiety related disorder, not severe."

A December 2011, the Veteran presented for VA mental health treatment, accompanied by his wife. His wife reported some improvement with sleep with the Prazosin. The Veteran stated that he went through stages where he had some motivation and times where he did not. He reported continuing flashbacks, but not as frequently as before. His mood had some "dips" every so often. He did not endorse any suicidal or homicidal ideations. Objectively, the Veteran was neatly dressed, with good hygiene and eye contact. Mood and affect were euthymic. He had a linear and logical thought process. Insight and judgment were good. His GAF was 60.

On January 2012 VA PTSD examination, the Veteran reported continued problems with irritability. He had a long pattern of avoiding problems and interactions with others that could lead to trouble. He was troubled by all the killing and violence and so tended to stay at home. He also reported some situational anxiety. He denied suicidal and homicidal ideation. He reported he could be happy and enjoy life, but also "has to learn to accept things as they are." He reported heart palpitations out of nowhere while he was watching TV that felt like a nervousness that lasted about 10 minutes. Symptoms occurred often, and lasted "off and on" during the day. Severity of the symptoms varied from day to day as mild to moderate. He felt heart palpitations and lightheadedness once or twice a day on average for about 10 minutes. He denied mania or psychosis. 

Objectively, the Veteran was clean, neatly groomed, and appropriately dressed. He was alert and oriented times 4. His mood was lethargic. His affect was restricted. Speech was unremarkable. Thought content was unimpaired. Memory was within normal limits on interview, but the Veteran reported some problems such as forgetfulness. Attention and concentration were within normal limits. Insight and judgment were unimpaired. The examiner found no difficulty in establishing and maintaining effective work and social relationships or in adapting to stressful circumstances. The examiner diagnosed anxiety NOS (not otherwise specified) and assigned a GAF of 68.

In August 2012, the Veteran presented for a VA geriatric psychiatry consultation. He reported problems with insomnia for many years. He currently had two symptoms of reexperiencing and three symptoms of avoidance and numbing. He jumped from sleep at night. He could not watch any war movie that was ugly because it triggered his anxiety and flashbacks. A primary care provider placed him on Seroquel and Wellbutrin, but he did not take any of it. He reported that he had been having some symptoms of mood swings. He also had anhedonia, difficulty sleeping and frequent awakenings, loss of interest in some usual activity like bowling, and poor energy level. He was able to concentrate on things at hand. He no longer felt guilty that he was alive and others were dead. He denied suicidal or homicidal ideations, intents or plans. He denied hallucinations or delusion. He said he had problems with immediate and recent memory but no executive dysfunction. 

Objectively, the Veteran was pleasant, cooperative and easily engaged. He had optimal grooming and hygiene. His speech was spontaneous, fluent, and of normal rate, tone and volume. Mood was described as "ok" and affect was neutral. Thought process was organized and goal-directed. No perceptual disturbances or delusions were revealed. Insight, judgment, and impulse control were "good." He was oriented in all spheres and grossly cognitively intact. The examiner diagnosed questionable PTSD, depressive disorder NOS, insomnia secondary to PTSD, anxiety disorder NOS. His GAF was 70-75.

A February 2014 VA psychiatry note indicated that the Veteran presented with his wife. He noted no improvement. He stated mood was still depressed, irritable, and angry with mood swings, poor sleep, and erratic appetite. He also had daily nightmares, acting out dreams. Objectively, the Veteran was alert and oriented times 4. He had fair grooming and was appropriately dressed. His behavior was cooperative and appropriate. His speech was normal rate, rhythm, volume and tone. Mood was "not good" and congruent with affect. Affect was full. Thought process was linear, logical and goal-oriented. The Veteran denied delusions, hallucinations, suicidal and homicidal ideations. Insight and judgment were fair/good.

A March 2014 VA psychiatry note indicated that the Veteran reported mild improvement in mood since titrating Remeron from 7.5 to 15 mg. The Veteran's wife noted that he was less irritable, and had some improved mood in the mornings. However, he still had significant symptoms of depression including low energy and sad mood. He was adversely affected by chronic daily headaches. He was also dealing with pending lung biopsies. He still had some occasional PTSD nightmares. Objectively, the Veteran was alert and oriented times 4. He had fair grooming and was appropriately dressed. His behavior was appropriate and cooperative. His speech was normal. Mood was "ok" and congruent with affect. Affect was flat. Thought process was linear, logical and goal-oriented. The Veteran denied delusions, hallucinations, suicidal ideations, and homicidal ideations. Insight and judgment were good.

A March 2015 VA psychology note indicated that the Veteran presented for depression. He was accompanied by his wife. The Veteran reported experiencing nightmares related to Vietnam content regarding "stressful things that occurred and [he] dealt with." He experienced physiological and emotional distress upon reminders. He reported internal/external avoidance of reminders. He reported negative alterations in cognition and mood, as well as hyperarousal symptoms (anger, hypervigilance, exaggerated startle response). He reported considerable distrust in government and VA. Objectively, the Veteran was appropriately/casually dressed with good hygiene. He was engaged in conversation and maintained eye contact. His mood was euthymic, pleasant. His affect appropriately matched mood. His speech was normal. Thought process and content were appropriate. There was no evidence of hallucinations or delusions. He was oriented times 4. Cognition was within normal limits. He had a good awareness of self/acceptance of problems. He denied current or past suicidal and homicidal ideation.

A July 2015 psychology note indicated that the Veteran was resistant to treatment and highly suspicious of medication. His appearance was appropriate; he was casually dressed and had good hygiene. His mood was euthymic, mildly guarded. His affect appropriately matched mood. His speech was normal. Thought process and content were appropriate. There was no evidence of hallucinations or delusions. The Veteran was oriented times 4. Cognition was within normal limits. Insight and judgment was described as a good awareness of self/acceptance of problems. There was no evidence of suicidal or homicidal ideation.

A January 2016 VA psychology note indicated that the Veteran presented for follow up of anxiety, and more recently status post CVA (cerebrovascular accident or stroke). The current session was intended to follow up on the Veteran's pre-stroke reports of trauma symptoms. The Veteran stated, "the stuff that was on my mind at that time... I don't even remember it." The Veteran denied current significant anxiety, but did relate that he continued to struggle with his speech and after-effects of CVA. 

During the October 2016 Board Hearing, the Veteran and his spouse testified that the Veteran was irritable and had outbursts. See Board Hearing Transcript, p.7. He suffered from nightmares and had hit his wife in bed. Id. at p.10. He endorsed memory problems. Id. at p. 11. Some days, the Veteran was too depressed and did not want to get out of bed or talk. Id. at p. 12. He avoided people, crowds, and certain TV shows and movies. Id. at p. 14-15.

A December 2016 VA neuropsychology note indicated a history of CVA risk factors and CVAs in December 2015 and July 2016. The Veteran was referred by neurology for reported memory loss. A full neuropsychological evaluation revealed impaired processing speed and executive functioning. Given the Veteran's frontal-subcortical neurocognitive profile, presentation, declines in daily functioning, medical history, and neuroimaging, the Veteran met the criteria for major neurocognitive disorder secondary to vascular disease (vascular dementia, mild). These findings are likely attributable to cerebrovascular risk factors/conditions (hypertension, diabetes mellitus, obstructive sleep apnea, etc.) and a history of multiple CVAs. Although not a primary contributing factor, the Veteran's psychiatric difficulties (depression, anxiety, etc.) likely exacerbate daily functional difficulties and should be monitored and treated.

In January 2017, the Veteran reported worsening memory since his strokes, including short term and language dysfunction. This was accompanied by mood swings, irritability, poor sleep and a recurrence of his PTSD nightmares and acting out dreams. Objectively, the Veteran was alert and oriented times 3. He had fair grooming and was appropriately dressed. His speech was normal. His thought process was linear, logical and goal oriented. He denied delusions, hallucinations, and suicidal/homicidal ideation. Insight and judgment were good.

Treatment records dated March and April of 2017 note that the Veteran reported irritable mood and nightmares. Objectively, the Veteran presented as noted in January 2017.

On April 2017 VA examination, the examiner diagnosed 1) major neurocognitive disorder due to vascular disease; 2) other specified trauma or stressor-related disorder; and 3) unspecified depressive disorder, moderate.  The examiner noted that these diagnoses represent a continuation of the Veteran's service-connected symptoms, documented as PTSD. However, the Veteran did not meet the DSM-5 criteria for PTSD. He continued to express symptoms of PTSD with prominent nightmares and avoidance symptoms. Due to his cognitive impairment, he reported rarely recalling his nightmares. Although the depressive disorder has (potentially) overlapping symptoms, the Veteran reported his mood difficulties were due to his medical issues and declining health/cognition. This is consistent with his treatment notes. Given the multiple vascular events since his last evaluation that are more likely than not contributing to his mood, and his own report that his depression is prominently due to his medical issues and declining health/cognition, there was no evidence to support an increase in service connection due to PTSD as those symptoms he specifically attributed to the Vietnam traumas are consistent with those reported in his 2012 evaluation. Symptoms attributable to PTSD include nightmares, avoidance behaviors, irritability, sleep problems, and withdrawal from others. His cognitive impairment was attributable to his major neurocognitive disorder. Symptoms attributable to unspecified depressive disorder included anhedonia, low interest/participation in activities, feelings of guilt, depressed mood.  The Veteran has total occupational and social impairment resulting from all mental diagnoses; however, 70 percent of this is due to major neurocognitive behavior and related depressive disorder. Independently and without any other condition, the neurocognitive disorder would result in the above total impairment. The PTSD alone is best characterized as resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. There is no evidence to support a greater level of impairment from the PTSD prior to the onset of his strokes and vascular dementia. The examiner noted that the Veteran had been married for nearly 33 years and that the marriage was going very well. He had 3 children, but did not have a relationship with them. Regarding activities, the Veteran watched TV and sometimes went out to eat with his wife. He no longer bowled and he did not have any friends. He agreed to his previous statement that he had always been a loner, even as a child. Objectively, the Veteran was well-groomed and dressed in clean appropriate attire. He maintained good eye contact throughout the interview. He was alert. Normal and fluent speech, slightly slowed. Affect restricted. Mood dysphoric. Thought process goal-directed, coherent, and logical. Thought content normal. He did not report hallucinations or delusions. Insight/awareness and judgment were adequate. 

A June 2017 VA psychology note indicated that the Veteran was alert, oriented times 3, calm and cooperative. His appearance was normal. His thought process was logical and goal-directed with no signs of delusions, hallucinations or disorganized thinking. However, he presented with notable memory/cognitive impairments. His mood was depressed and his affect was restricted. Judgment and insight were fair. The examiner noted a DSM-V diagnosis of PTSD, chronic, moderate.

Based on the consideration of the above-cited evidence, including the VA examination reports, VA treatment records, and the lay statements of record, the Board finds that the collective lay and medical evidence indicates that a rating of 30 percent, but no higher, for the Veteran's PTSD is warranted for the entire appeal period (since March 21, 2002). However, at no time during the appeal is a rating in excess of 30 percent warranted.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the symptoms reported by the Veteran in his February and April 2003 evaluations (i.e., depressed mood, anxiety, suspiciousness, chronic sleep impairment) were present at the time the Veteran submitted his initial claim on March 21, 2002. Therefore, the Board finds that a 30 percent rating is warranted from the date of the Veteran's claim, March 21, 2002.

However, the evidence does not demonstrate that the frequency, severity, and duration of the Veteran's PTSD symptoms warranted a 50 percent rating at any time during the appeal. He has consistently been alert and oriented. With the exception of the reported itching and crawling under his skin (which the Veteran believed was "nerves"), the Veteran did not process or report any paranoid or delusional ideations, and he denied having any hallucinations. Although he reported heart palpitations, the Veteran's treatment providers have consistently noted that the Veteran did not suffer panic attacks. His behavior was appropriate, his speech was normal, and he denied having any suicidal or homicidal ideation. Though irritable at times, there is no showing of a violent history. Throughout much of the period on appeal, the Veteran remained engaged in social activities (i.e., bowling leagues), and maintained a good relationship with his wife.

The Board recognizes that the Veteran has more recently demonstrated cognitive impairment; however, a full neuropsychological evaluation revealed that the cognitive impairment was a direct result of the Veteran's vascular dementia. Mittleider v. West, 11 Vet. App. 181 (1998). Moreover, prior to the Veteran's strokes (in December 2015 and July 2016), the Veteran's concentration was generally adequate and his memory was noted to be mild at most.

The Board recognizes that some of the reported symptomatology approximates listed criteria for evaluations in excess of 30 percent. Flattened affect and disturbances of motivation can support a 50 percent evaluation; however, as legal precedent has stressed, the mere presence of a symptom is not sufficient; the degree of the symptom and its impact upon the Veteran's behavior, is of primary consideration. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further finds that none of the GAF scores assigned alone, provides a basis for assignment of any higher rating.  In this case, as noted the Veteran has been assigned GAF scores ranging from 50 to 75. The Board finds that the assigned GAF scores in the range of 51 to 70 are most consistent with the symptoms described by the Veteran, his treatment providers, and the VA examiners.  Therefore, although the Veteran has also been assigned GAF scores that appear to suggest more (or less) serious impairment, the Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating. See 38 C.F.R. § 4.126(a).

Therefore, the Board finds that a rating in excess of 30 percent is not warranted, as the Veteran's psychiatric symptoms manifested in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal). Additionally, the Board finds that the record presents no basis for further staged rating of the Veteran's PTSD, pursuant to Fenderson. 

In sum, resolving all reasonable doubt in the Veteran's favor, a 30 percent, but no higher, rating is warranted for PTSD from March 21, 2002. The preponderance of the evidence, however, is against awarding any higher rating than that assigned since that date. See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point since the claim was filed on March 21, 2002 has the Veteran's psychiatric disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's psychiatric disability at all pertinent points. As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment. In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated. Also, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment. Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. In this case, however, the Veteran's psychiatric disability is appropriately rated as a single disability, and all psychiatric symptoms/manifestations have been considered in evaluating the service-connected disability. Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue. See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016). As such, the holding in Johnson need not be addressed further.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) may be considered component of a claim for higher rating claim when such is expressly raised by the Veteran or reasonably raised by the record. The Board notes that, in this regard, the RO considered the effects of all of the Veteran's service-connected disabilities and denied entitlement to TDIU in a February 2013 rating decision. While the Board notes that a claim for TDIU may be  a part of a claim for increased rating, the Board does not find that the Veteran's PTSD, of itself, warrants a total rating based on unemployability since the weight of the evidence is against the PTSD by itself precluding substantially gainful work.


ORDER

A 30 percent rating for PTSD from March 21, 2002 to April 13, 2003 is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 30 percent for PTSD from April 13, 2003 is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


